Case 2:20-mj-16088-ARM Document 2 Filed 09/17/20 Page 1 of 1 PagelD: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES E
*

ie ; MAG. NO. &D- 1b 088
TODD S. BOROWSKI *

—-.
RDER REGARDIN E OF VIDE NFERENCING/TELECONFERENCIN

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

|. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
[| Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
i The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[] Other:

 

United States Magistrate Judge
